UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4236
DAX ANDRE-VINCENT PARKER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                            (CR-99-447)

                      Submitted: March 12, 2002

                      Decided: March 22, 2002

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marc Seguinot, LAW OFFICE OF MARC SEGUINOT, Fairfax, Vir-
ginia, for Appellant. Thomas M. DiBiagio, United States Attorney,
James M. Trusty, Assistant United States Attorney, Greenbelt, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PARKER
                              OPINION

PER CURIAM:

   Dax Andre-Vincent Parker pled guilty to possession with intent to
distribute over five grams of cocaine base and felon in possession of
a firearm. On appeal, he alleges that he received ineffective assistance
of counsel in connection with his plea. We affirm.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). To allow for adequate development of the record, claims
of ineffective assistance of counsel must ordinarily be pursued in a
motion filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001). An
exception to this general rule applies when the record conclusively
establishes ineffective assistance of counsel. King, 119 F.3d at 295.

   To succeed on a claim of ineffective assistance of counsel, a defen-
dant must show that his counsel’s performance fell below an objective
standard of reasonableness and that counsel’s deficient performance
was prejudicial. Strickland v. Washington, 466 U.S. 668, 687-88
(1984). In the context of a conviction following a guilty plea, the peti-
tioner must show that there is a reasonable probability that, but for
counsel’s errors, he would not have pled guilty and would have
insisted upon going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985).

   Even assuming that Parkers’ counsels’ conduct was deficient, we
find that the record does not conclusively establish that, in the
absence of counsels’ errors, Parker would have insisted upon going
to trial. Parker filed a motion to withdraw his guilty plea based on the
fact that his attorney failed to inform him of the applicable statutory
mandatory minimum sentence and the effect of his prior conviction
for a drug felony on his sentence, the same issues he raises on appeal.
Parker was appointed new counsel to litigate this motion. At this point
in the proceeding, when the record reflects that both Parker and his
counsel understood that Parker faced a ten-year statutory mandatory
minimum under 21 U.S.C.A. § 841(b)(1)(B) (West Supp. 2001) based
on his prior conviction, Parker withdrew his motion to withdraw his
plea. Thus, the current record reflects that, even if Parker had been
properly informed by his original counsels of the applicable manda-
                       UNITED STATES v. PARKER                       3
tory minimum and the correct effect of the 21 U.S.C. § 851 (1994)
notice filed by the Government, he would still have pled guilty.

   Accordingly, we affirm. We dispense with oral argument, because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED